Citation Nr: 0716505	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an increased rating for post traumatic stress 
syndrome (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel





INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective from October 4, 2001.

In the Informal Brief dated in September 2006, the veteran's 
representative essentially claimed that the issues on appeal 
to the Board included the increased rating claim cited above, 
as well as the claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In that regard, the Board notes that in 
July 2004 the veteran filed a claim for a TDIU rating.  By 
March 2005 rating decision, the RO denied a TDIU.  A review 
of the claims file shows that the veteran did not file a 
notice of disagreement with the RO's March 2005 rating 
decision, which is necessary for the Board to obtain 
jurisdiction over this issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Thus, the claim for a TDIU rating is not 
properly before the Board on appeal.



FINDING OF FACT

The veteran's PTSD is manifested by reduced reliability and 
productivity due to such symptoms as flattened affect, panic 
attacks, impairment of memory, impaired thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, creating a reasonable doubt as to whether a 
higher disability rating is warranted under the Rating 
Schedule.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 50 percent rating for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as she was 
sent a notice letter in February 2004, in which she was 
informed of VA's duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  Subsequently, her claim was readjudicated in the 
February 2004 SOC and the March 2005 SSOC, both of which 
provided her with yet an additional 60 days to submit more 
evidence.  Thus, the Board concludes that the notification 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that she has not been 
prejudiced by the notice and assistance provided by the RO.  
In addition, it appears that all pertinent obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran.  The 
veteran will be free to raise any such matters with the RO 
upon implementation of the present decision.

II.  Factual Background

On a VA psychiatric evaluation in April 2001, the veteran 
reported that after her discharge from service and completion 
of her education, she worked as a therapist, working with 
women who have a history of abuse.  She reported she was 
self-employed and doing well in her business.  She also 
reported she had two children from her first marriage, ages 
31 and 30, and that she was in contact with her son but not 
her daughter.  She had been married to her current husband 
since 1982 and reported that things were going well between 
them.  On mental status examination, the veteran was found to 
be immaculately groomed and accompanied by her husband.  She 
had good eye contact, and was ingratiating toward the 
examiner.  Her mood and affect were mildly anxious.  Her 
psychomotor activity was mildly agitated.  Her speech was 
moderately pressured but derailable.  Her thought process was 
somewhat circumstantial.  Her thought content centered on 
physical concerns and stressors but also had upbeat themes.  
She denied suicidal, homicidal, or psychotic ideation.  She 
was alert and oriented and her concentration, attention, 
insight, and judgment were reasonably intact.  The diagnoses 
included ADHD; major depressive disorder, recurrent, non-
psychotic, in remission on anti-depressants; panic disorder, 
in remission on anti-depressants; and PTSD related to 
military trauma.  Her level of psychosocial functioning was 
found to be good, and a Global Assessment of Functioning 
(GAF) score of 70 was assigned.  

In October 2001, the veteran filed a request to reopen her 
previously denied claim for service connection for PTSD.  In 
a December 2002 rating decision, the RO granted service 
connection for PTSD, due to sexual assault in service, and 
assigned a 30 percent disability rating, effective from 
October 4, 2001.  

Treatment records from the Portland VA Medical Center (VAMC) 
show that the veteran received ongoing treatment for her 
various medical problems from Dr. C.  In December 2001 it was 
noted that the veteran had more depression, which she saw as 
connected to her poor health and compromised immunity.  Her 
medications were listed and it was noted that she was doing 
much better with the ability to concentrate and attend.  She 
was devoted to her husband and reported they had good times 
together.  In May 2002 the veteran reported a much improved 
ability to work and function since the addition of a 
stimulant.  She continued to work part time, and had all the 
work she wanted.  She was pleased her husband was doing 
better.  She had been reading on spiritual issues and felt 
she could focus better.  In July 2002 she reported that she 
worked some seeing clients and was collecting data to write a 
book with which her husband was helping her.  It was noted 
that the veteran had a strong spiritual search and had great 
joy in sharing ideas and quiet times with others.  

In a Reconsideration Disability Report that the veteran filed 
with the Social Security Administration in September 2002, 
she indicated that her PTSD had gotten worse because of 
stress, she could not sleep soundly, she was always anxious 
and irritable, and she became angry easily.  She asserted 
that her depression was worse and she felt sad, cried easily, 
felt hopeless, did not want to connect with other people, and 
had become isolated.  She claimed she had terrible 
nightmares, her appetite had decreased, and her concentration 
was worse.  

Additional VA treatment records showed that in February 2003, 
the veteran reported that she took a stimulant and she 
focused better, could complete her tasks when on medication, 
and worked some.  In May 2003, it was noted that she was 
giving up her work due to health problems.  She reported 
being very fond of her husband, but was frustrated from their 
different lifestyles.  She indicated she was very people-
oriented, and wished to engage with her husband and others.  
It was noted that she was very involved in reading and 
spiritual activities.  In August 2003, the veteran reported 
she continued to feel help from the stimulants in her ability 
to focus and get things done.  She had more physical problems 
and related some to medication.  She had given up on her work 
and would only volunteer as she was able.  She reported 
reading and writing.   It was noted that she looked more 
tired and was low on energy, but she still tried to be 
positive and upbeat.  In November 2003 she reported having 
more physical distress and that she was having to stop work 
and apply for Social Security disability.  She reported being 
always in pain and strived to keep a positive attitude and 
felt compassionate to others.  She reported that compared to 
her husband, who watched television and did the computer, she 
was much more into "people things".  

VA treatment records show that in February 2004 the veteran 
reported that amphetamines helped her keep focused and she 
could finish tasks.  She denied sleep problems.  She tried to 
keep active and enjoyed being out, but had a hard time 
getting her husband to be active.  She was an optimist and 
worked hard at it.  On objective examination it was noted 
that the veteran smiled and was pleasant.  

In a September 2004 VA treatment record it was noted that the 
veteran remained very pained and upset due to shingles.  Her 
mood was found to be better and she felt in better control 
and herpes and chronic pain remained major problems.  The 
diagnoses included PTSD and ADHD.  

Received from the veteran in January 2004 was a PTSD 
assessment by a private treatment provider, G.S.  It was 
noted that the veteran had nightmares and flashbacks, and 
that she felt unsafe and preferred to stay home in an 
environment she could control.  She experienced hives, 
allergies, lupus flares, asthma, heart racing, and anxiety 
several times a week, and claimed her doctor did not want her 
to work.  As recommended by her doctor, she had never been 
able to work more than 10 hours a week and had not worked in 
the past year.  It was noted that the veteran stayed home a 
lot, avoided the phone, did not talk with anyone about the 
trauma, and avoided all thoughts and feelings of the events.  
She reportedly sat close to an exit at restaurants, church, 
and other gatherings.  She reported no interest in meeting 
people, being in groups, gatherings, or social functions, and 
claimed staying home was preferable.  She claimed she did not 
feel comfortable talking about the trauma and it was hard for 
her to let anyone get close to her because she was afraid of 
being violated or betrayed again.  She reported having 
problems with sleep and had daily or almost everyday 
irritability or outbursts of anger.  She claimed she was 
sensitive and moody and had difficulty concentrating, some of 
the time for functioning and some of the time for emotions.  
It was noted that there was extreme impact on the social and 
occupational functioning, and that as per her doctor's 
recommendations, the veteran had not worked for about a year 
and had several jobs in the past where she had to work for 
someone else and had to sustain gainful employment.  She had 
decided to go to school so that she would be able to work for 
herself and she obtained a Ph.D. in psychology, but claimed 
she was never really able to work more than ten hours per 
week.  It was noted that she was oriented to person, time, 
and place, but had problems with short term memory.  Some 
evidence of lack of concentration was noted.  In summary, the 
examiner noted that the veteran was markedly impaired by her 
PTSD, that her dreams debilitated her daily life, that 
intense fears of being assaulted severely limited her ability 
to function in daily life, that she viewed home as the only 
environment safe to her.  The prognosis was poor and the 
diagnoses included PTSD, lupus, and allergies.  The GAF score 
was 35.

Received from the veteran in February 2004 were several 
internet excerpts:  PTSD and Physical Health from the 
National Center for PTSD; Traumatic Stress in Female 
Veterans; and Posttraumatic Stress More Common in Women than 
Men.

Received in March 2004 was the veterans substantive appeal 
(VA Form 9), which included a lengthy statement in which the 
veteran detailed why she disagreed with the findings made a 
prior VA examination and claimed she should receive a 100 
percent disability rating for her PTSD.

In a June 2004 letter, a private internal medicine doctor, 
M.L., M.D. reported she had been treating the veteran for 
depression and other health issues for over 8 years, and 
claimed the veteran had not been able to work more than 10 
hours weekly for over 21 years.  Dr. L also claimed that in 
the last two years, the veteran had not been able to work at 
all, and was seeking Social Security disability benefits.

In a July 2004 statement, a private therapist, G.S., M.A., 
opined, based on his experience and his "recently 
completed" evaluation of the veteran, that she was not 
employable and should not seek employment that would 
exacerbate her PTSD symptoms.  The private therapist opined 
that with her diagnosis, the veteran would be most vulnerable 
to employment that would require her to be supervised by a 
male authority figure that could create a response in her 
involving intense fear, helplessness and/or horror.  The 
private therapist believed that with the veteran's many years 
of history of PTSD symptoms would cause her to have intrusive 
distressing recollections of the disclosed rape incident and 
that these intrusive thoughts could adversely affect her job 
performance, task completion, and concentrated focus, highly 
required for her field of employment.

Received in August 2004 were statements from six of the 
veteran's friends who claimed she had been unable to work 
more than 10 hours per week during the past few years.

Records were obtained from the Social Security Administration 
which show that, in an August 2004 disability determination, 
the veteran was found to be disabled due to primary diagnoses 
of diffuse diseases of connective tissue; systemic lupus 
erythematosus; or systemic sclerosis and sclerodoma; or 
polymyositis or dermatomyositis, and secondary diagnoses of 
disorders of muscle, ligament, and fascia.  In August 2004 an 
Administrative Law Judge (ALJ) issued a favorable decision 
finding that the veteran was entitled to a period of 
disability starting from March 1, 2003.  The ALJ noted an 
opinion rendered by the veteran's private treating physician 
who indicated she was unable to work five days a week, 8 
hours a day, due to intermittent fatigue, joint pain, muscle 
pain, recurrent fevers, and diarrhea.  Another treating 
physician noted that the veteran had begun to suffer fatigue, 
joint aches, and joint swelling several years before, with a 
progression to her being no longer able to work.  Also 
supporting the ALJ's finding were observations by the 
veteran's VA mental health treatment provider who, in October 
2003, noted the veteran's deterioration due to lupus, and the 
observations by her husband as to her fatigue and limited 
capacity.

On VA examination in September 2004 the veteran reported she 
had been unable to work more than five to ten hours a week 
for many years due to the sexual harassment and rape she had 
suffered in service.  She reported having recurring 
nightmares of someone following her with a knife, and 
becoming enraged for no reason, and preferred to isolate and 
was unable to form relationships with people.  The veteran 
claimed her PTSD symptoms were triggered by the presence of 
men and that she did not trust people.  She claimed she had 
difficulty concentrating and that she quit work two years ago 
because she did not want to be around people.  She reported 
she suffered from depression and took Prozac.  She denied 
suicidal ideation.  She indicates she received a nationally 
recognized certificate to practice as a forensic 
psychologist.  She had been married to her husband since 1982 
and at times she felt close to him and at other times she 
felt apart from him.  She claimed her husband, a Vietnam 
veteran and mental health counselor, suffered from PTSD and 
it was hard to communicate with him.  She had a daughter from 
her first marriage who was 32 years old.  She claimed she had 
not been fully employed since 1977 when her treatment for 
Grave's disease began, and that her current medical 
conditions, including Grave's disease, lupus, and shingles 
prevented her from full-time employment.  She provided mental 
health counseling for about 5 hours a week, usually to women, 
and her leisure activities included watching television, 
computer, reading, and spiritual activities.  She took a 
writing class via the internet.  

Further, on VA mental status examination in September 2004, 
the veteran was found to be neatly groomed, pleasant, and 
friendly.  She was cooperative, alert, and oriented to time, 
place, person, and reason for the VA examination.  She became 
tearful momentarily when asked about "her alleged military 
sexual trauma".  The examiner noted that the veteran's mood 
appeared to be bright, in spite of her momentary tearfulness, 
that she spoke fluently and showed no abnormalities of 
speech, her affect was wide in range and generally congruent 
with thought content, her thought process was somewhat 
tangential and circumstantial, but she responded well to 
redirection to focus on the topic under discussion, her eye 
contact was good, and she showed no evidence of abnormal 
perceptions or psychotic thought processes.  She registered 3 
of 3 objects and recalled 2/3 after a brief delay, and her 
long term memory appeared intact.  Her fund of knowledge was 
average, her social judgment and capacity for insight 
appeared  intact as evidenced by her appropriate response to 
pertinent questions.  Her interpretation of proverbs 
reflected capacity for abstraction.  Her overall cognitive 
functioning was intact.  The VA examiner concluded, after 
comparing the veteran's self-report with progress notes from 
her c-file and treatment records, that the veteran's current 
self-reported PTSD symptoms do not meet the full DSM-IV 
criteria for PTSD.  The VA examiner also concluded that the 
veteran's difficulty in pursuing full time employment was 
clearly related to her medical condition as opposed to her 
PTSD symptoms.  The VA examiner summarized that the results 
of the evaluation showed no worsening of the veteran's PTSD 
symptoms compared to her last examination, and that her 
symptoms were judged to be at the subclinical level and did 
not meet the full DSM-IV criteria for PTSD.  The VA examiner 
concluded that the veteran showed no clinically significant 
impairment in social functioning and that her employment 
history of less than 5 to 10 hours a week was clearly related 
to her non-service-connected chronic medical conditions and 
unrelated to her PTSD.  The VA examiner also concluded that 
the veteran's ADHD and depression were not related to her 
PTSD symptoms.  The diagnoses included post-traumatic stress 
symptoms, mood disorder secondary to multiple medical 
conditions, and ADHD, and a GAF score of 75 was assigned 
solely for PTSD and an overall GAF score of 60 was assigned.  

In an October 2004 letter the veteran discussed her 
disagreement with the VA examiner who had conducted the VA 
examination in September 2004.  Along with her letter the 
veteran submitted a letter from Dr. Lemee who reported she 
had been treating the veteran for depression and health 
issues for over eight years, and that the veteran had not 
been able to work more than 10 hours weekly for over 21 
years, and had not been able to work at all for the past two 
years.  

In a November 2004 statement the veteran's husband (who has 
an M.A. degree) reported he had known the veteran since 1977 
and had been married to her since 1982.  He reported they 
were partners in a counseling business.  He claimed he could 
attest to the fact that the veteran had not been able to work 
more than ten hours a week since the time they met, and that 
currently she could not work at all.  He said he had 
witnessed her PTSD symptoms ever since they met, and that she 
had anger and rage, isolated herself, and had been treated 
for chronic major depression, nightmares, and flashbacks.  
The veteran's husband reported he witnessed how she reacted 
around people and that it took a lot for her to trust anyone.  
He also claimed she reacted to triggers which remind her of 
her several rapes and long term sexual harassments.  He 
reported that she sat in the back of movie theaters so no one 
could sit behind her, and in restaurants she had to sit with 
her back to the wall.  He also indicated that the veteran was 
very reluctant to tell about these rapes and sexual 
harassment in service because she tried to avoid reliving 
those experiences and saw VA as an extension of the military 
that had violated her in the first place.  He also reported 
that the veteran did not work for the Women's Center.  

In January 2005 the veteran underwent a VA examination by two 
psychiatrists, who concluded that the veteran met the 
criteria for PTSD based on her military sexual trauma rather 
than prior life experiences.  On mental status examination 
she was found to be neatly groomed, and had good eye contact 
with spontaneous speech that was goal directed.  She had a 
somewhat dramatic flair to some of her descriptions of her 
difficulties and of how distressing the traumatic experiences 
were, but otherwise she had a somewhat blunted affect.  Her 
mood appeared slightly tense and dysthymic.  She had impaired 
concentration, difficulty remembering three out of three 
objects after a few minutes, and had difficulty performing 
simple calculations.  She was aware of current events, 
interpreted a familiar proverb abstractly, and had no 
evidence of psychosis or suicidality.  The VA examiners 
concluded that, taking the veteran's reports at face value, 
she did meet the diagnostic criteria for PTSD.  The VA 
examiners also concluded that the veteran had significant 
medical problems and may underestimate the contribution of 
early life experiences to some of her life difficulties.  

Further, on the VA examination in January 2005, the Axis I 
diagnoses included PTSD; attention deficit disorder; probable 
history of panic attacks with agoraphobia; and per given 
history, a possible distant history of anorexia.  The Axis 
III diagnosis was extensive medical problems including 
shingles, Sjogren's syndrome/lupus/undifferentiated 
connective tissue autoimmune disease, colitis, and some type 
of esophageal inflammation.  The GAF score was estimated to 
be 45.  The examiners reviewed the GAF score and noted that 
the veteran was unable to complete post-graduate work in a 
public educational setting, instead finding it so difficult 
to perform in public settings that she took course work by 
correspondence, and consequently, has a psychology doctorate 
from a school which is not accredited nationally.  She 
engages primarily in solitary activities at home because it 
was difficult for her to interact in other settings, though 
she did find it helpful to focus away from her own symptoms 
on other people.  She had made some effort to practice 
psychology either at home or, very briefly, in an office with 
her husband and his friend, but was unable to do so because 
of the male clients being treated and how distressing she 
found it to be around them.  Her main activities were 
knitting and reading.  She was quite disabled by her physical 
problems.  The VA examiners noted that though a GAF score was 
difficult to break down into different components, it was 
unlikely, if she had not had the verified stressor of 
military sexual trauma with its attendant PTSD symptoms, that 
the veteran's GAF score would be higher than 55 to 60.  

Received from the veteran in January 2005 was a statement 
along with several internet excerpts regarding PTSD, sexual 
assaults in service, sexual harassment in service, and rapes 
committed in service.  She also submitted copies of her 
educational certificates.

A VA treatment record dated in February 2005 showed that the 
veteran was very intense and anxious, and reviewed the prior 
VA examination and emotions resulting.  She had to relieve 
the bad Army experiences of rape and harassment, and used a 
lot of religious language to assure herself.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The rating criteria pertaining to PTSD provide that a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

The record reflects that from October 2001, the veteran has 
had ongoing mental health treatment for her PTSD, and she has 
undergone two VA examinations, in September 2004 and January 
2005, as well as private evaluations.  A review of the 
objective evidence of record from this period tends to show 
PTSD symptoms of such a magnitude to produce occupational and 
social impairment, with reduced reliability and productivity 
due to symptoms such as flattened affect, panic attacks, 
impairment of memory, impaired thinking, disturbances of mood 
and motivation, and difficulty in establishing and 
maintaining effective work and social relationships.  Thus, 
it appears that the veteran's PTSD manifestations for the 
period in question, more nearly approximate the criteria for 
a 50 percent rating, than for a 30 percent rating.  38 C.F.R. 
§ 4.7.

In order for an even higher rating of 70 percent to be 
assigned, however, the evidence of record would have to show 
PTSD symptoms of such a magnitude to produce occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as those outlined in the criteria for a 
70 percent rating under Diagnostic Code 9411.  In that regard 
the Board notes that the treatment records and the VA and 
private examinations do not show most of the typical symptoms 
listed in the criteria for a 70 percent rating, nor are 
similar symptoms shown.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).

With regard to employment, the Board notes that although the 
veteran has only had part time or less employment as a 
psychologist during this period, there is evidence clearly 
showing that she stopped working full time and was found to 
be unable to work fulltime by the Social Security 
Administration due to physical ailments, and that she was 
found to be disabled due to her severe medical problems, but 
there was no mention of PTSD or related symptoms.

As to the symptoms listed in the criteria for a 70 percent 
rating, the Board notes that with regard to suicidal 
ideation, a review of the objective medical evidence shows 
that the veteran has denied suicidal thoughts or ideation.  
There has been no evidence or assertion of obsessional 
rituals which interfered with routine activities.  Although 
it is clear that the veteran's functioning has been affected 
by his PTSD, during the period in question, she has been 
employed periodically, and her problems with continuing work 
were attributed mostly to her physical limitations.  Her 
behavior has found to be appropriate on evaluations and 
examination.  She has been able to do some leisure activities 
and there is no indication that she cannot attend to her ADLs 
(activities of daily living).  With regard to her speech, 
there has never been any findings that the veteran's speech 
is illogical, obscure or irrelevant. On VA examination in 
2005, her speech was found to be fluent and no abnormalities 
of speech were found.

While the veteran has had ongoing problems with a panic 
disorder and depression, there is no indication that she has 
near continuous panic or depression which affected the 
veteran's ability to function independently, appropriately, 
and effectively during this time period.  As noted above she 
periodically worked as a psychologist during this time 
period, has enjoyed some leisure activities, and has been 
able to manage her ADLs.  With regard to impaired impulse 
control, there have been no reports of or findings that the 
veteran has problems with impulse.  Nor has there evidence 
that she has unprovoked irritability with periods of 
violence.  With regard to spatial disorientation, the Board 
notes that on examinations, she has been found to be alert 
and oriented.  She responded to questions appropriately, and 
while on VA examination in 2005 her thought process was 
somewhat tangential and circumstantial, she responded well to 
redirection and her eye contact was good and she showed no 
evidence of abnormal perceptions or psychotic thought 
processes.  With regard to the veteran's appearance, there 
has been no indication at any time that she has neglected her 
personal appearance or hygiene.  

With regard to difficulty in adapting to stressful 
circumstances, in this area the veteran has reported 
problems.  She reported having problems with work, with being 
around men, and with other interpersonal areas.  As noted 
above, however, the veteran was periodically employed during 
the time period in question, working as a psychologist.  
Although the veteran has reported problems with establishing 
and maintaining effective relationships, the evidence of 
record does not show that she was unable to establish or 
maintain any relationships.  The record reflects she has been 
married to her current wife since 1982, and he has attended 
VA examinations with her, and while she has reported that she 
sometimes felt close to him and sometimes felt apart from 
him, she has reported being devoted to and fond of him and 
having good times with him, and was working on a book with 
him.  

The evidence as a whole demonstrates that the veteran's PTSD 
does not approximate the criteria for a 70 percent rating; 
however, it does appear that, with consideration of the 
doctrine of reasonable doubt, her symptoms approximate the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The 
evidence as to her impairment in work, family relations, 
judgment, thinking, and mood do not reflect that she has 
deficiencies in most areas, so as to support the assignment 
of a 70 percent rating for the period in question.  Also, 
there is insufficient evidence of such symptoms as suicidal 
ideation, obsessional rituals, defects in speech, near- 
continuous panic or depression, impairment in the ability to 
function or impulse control, spatial disorientation, 
difficulty adapting to stressful circumstances, and inability 
to establish and maintain effective relationships, such that 
a 70 percent rating would be  warranted.  See 38 C.F.R. § 
4.130.

With regard to GAF scores, the Board notes that the veteran 
has been assigned scores ranging from 35 (in January 1994), 
to 45 (on the most recent VA examination in 2005), to 70 (in 
April 2001), and 75 (in September 2004).  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV), GAF scores of 41 to 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  GAF scores from 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers and co-workers).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  The Board notes however, that 
while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In view of the foregoing, the Board concludes that the 
evidence as a whole, including VA examinations, VA treatment 
records, private examinations, and GAF scores, with 
application of the benefit-of-the-doubt rule, supports an 
increase to a 50 percent disability rating, but no higher, 
for the veteran's PTSD, for the period from October 2001 to 
the present.  Fenderson, supra.  


ORDER

An increased rating for PTSD, to 50 percent, is granted, 
subject to the rules governing the payment of monetary 
benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


